DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “correction unit” in claims 1, 14 and 15 is interpreted to be a part of a central processing unit (CPU, 20A; pg 30, para 4, line 1-6). The claim limitation “detection unit” in claims 4, 14 is interpreted to be a part of a central processing unit (CPU, 20A; pg 30, para 4, line 1-6). The claim limitation “computing unit” in claim 1 is interpreted to be a part of a central processing unit (CPU, 20A; pg 30, para 4, line 1-6). The claim limitation “specification unit” in claim 5 is interpreted to be a part of a central processing unit (CPU, 20A; pg 30, para 4, line 1-6). The claim limitation “first removal unit” in claim 8 is interpreted to be a high-pass filter or a band-pass filter (pg 35, para 3, line 1-8). The claim limitation “second removal unit” in claim 8 is interpreted to be a low pass filter (pg 47, para 1, line 1-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a change in an amount of arterial blood in the living body" in line 4-5. It is unclear whether “a change…” refers to the change already recited in claim 1 or sets forth an additional change.
Claim 13 recites the limitation "a change in an amount of arterial blood in the living body" in line 5-6.  It is unclear whether “a change…” refers to the change already recited in claim 1 or sets forth an additional change.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guazzi et al. (WIPO Publication No. WO 2016/193735 A1) (hereinafter ‘Guazzi’), in view of Wijshoff (Technische Universiteit Eindhoven (2016)).
Regarding claim 1, Guazzi teaches a biological information measurement device (pg 5, line 26-30; Fig. 1) comprising: , a correction unit (processor, 5; pg 2, line 28-pg 3, line 12; pg 3, line 23-30; note 
Wijshoff teaches a method of determining blood oxygen concentration based on a first change of wavelength of a red light ∆lrd and a second change of wavelength of a near-IR light ∆lir (pg 7, para 4, line 1-pg 8, para 2, line 3; note red light and near-IR light have different wavelengths), wherein optical path lengths through arterial blood of red and infrared light are equal by equating ∆lrd and ∆lir in the calculation of blood oxygen concentration (pg 8, para 1, line 6-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit of Guazzi to correct the first and the second signal representing changes in the amounts of light of two different wavelengths respectively in order to minimize the variation of optical distance of arterial blood flow between infrared and red lights and thus improve the accuracy of the calculation of the change in blood oxygen concentration, as taught by Wijshoff (pg 8, para 1, line 6-8).

Regarding claim 2, Guazzi, in view of Wijshoff, teaches the biological information measurement device according to Claim 1, and Wijshoff teaches the correction is a correction that makes the amount 

Regarding claim 3, Guazzi, in view of Wijshoff, teaches the biological information measurement device according to claim 1, Wijshoff teaches the blood oxygen concentration is expressed by a difference between a value of the first signal and a value of the second signal of which at least one is corrected by the correction unit (pg 7, para 4, line 1-pg 8, para 2, line 3) (note SpO2 is calculated based by a difference between the molar extinction coefficient of wavelength λir and λrd, and the molar extinction coefficient of λir is corrected by multiplying by a coefficient p, according to Equation 1.10). Guazzi further teaches the change of blood oxygen saturation represents the temporal change of blood oxygen saturation (pg 13, line 20-pg 14, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the change in blood oxygen concentration is expressed by a difference between a value of the first signal and a value of the second signal because Guazzi teaches the change of blood oxygen saturation is calculated over time, and Wijshoff teaches blood oxygen saturation is calculated from a difference between a value of the first signal and a value of the second signal.

	Regarding claim 6, Guazzi, in view of Wijshoff, teaches the invention of claim 1 as discussed, and Wijshoff teaches the correction is performed by multiplying a value of the first signal or a value of the second signal by a coefficient expressed as an amplitude ratio of an amplitude of the first signal and an amplitude of the second signal (pg 7, para 4, line 1-pg 8, para 2, line 3; note SpO2 is calculated based by multiplying a molar extinction coefficient of wavelength λir by a coefficient p, according to Equation 1.10, and the coefficient p denotes an amplitude ratio of ∆lrd and ∆lr).


Wijshoff teaches a method of determining blood oxygen concentration based on a first change of wavelength of a red light ∆lrd and a second change of wavelength of a near-IR light ∆lir (pg 7, para 4, line 1-pg 8, para 2, line 3; note red light and near-IR light have different wavelengths), wherein optical path lengths through arterial blood of red and infrared light are equal by equating ∆lrd and ∆lir in the calculation of blood oxygen concentration (pg 8, para 1, line 6-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Guazzi to correct the first and the second signal representing changes in the amounts of light of two different wavelengths respectively in order to minimize the variation of optical distances of arterial blood flow between infrared and red lights and thus improve the accuracy of the calculation of the change in blood oxygen concentration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Patent No. US 7,376,452 B2) (hereinafter “Kobayashi”) (cited by Applicant), in view of Wijshoff.
Regarding claim 14, Kobayashi teaches a biological information measurement device (col 3, line 15-30) comprising: a detection unit that (col 3, line 15-30), after an amount of oxygen inhaled by the living body changes, detects an inflection point in a blood oxygen concentration (col 2, line 41-55; col 5, line 32-48; Fig. 3) obtained from a first signal and a second signal (col 5, line 1-20), and teaches a calculator to calculate an oxygen saturation (col 3, line 15-24), but fails to teach a correction unit that receives a first signal expressing a change in an amount of light of a first wavelength detected from a living body and a second signal expressing a change in an amount of light of a second wavelength detected from the living body, and corrects at least one of the first signal and the second signal to reduce a difference between an amount of change in the first signal and an amount of change in the second signal associated with a change in an amount of arterial blood of the living body.
Wijshoff teaches a method of determining blood oxygen concentration based on a first change of wavelength of a red light ∆lrd and a second change of wavelength of a near-IR light ∆lir (pg 7, para 4, line 1-pg 8, para 2, line 3; note red light and near-IR light have different wavelengths), wherein optical path lengths through arterial blood of red and infrared light are made equal by equating ∆lrd and ∆lir in the calculation of blood oxygen concentration (pg 8, para 1, line 6-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement device of Kobayashi to comprise a unit capable of correcting the first and the second signal representing changes in the amounts of light of two different wavelengths respectively in order to minimize the variation of optical distance of arterial blood flow between infrared and red lights, as taught by Wiljshoff  (pg 8, para 1, line 6-8), and thus improve the accuracy of the calculation of the change in blood oxygen concentration.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guazzi, in view of Wijshoff, as applied to claim 1 above, and further in view of Kobayashi et al. (U.S. Patent No. US 7,376, 452 B2) (hereinafter “Kobayashi”). 
Regarding claim 4, Guazzi, in view of Wijshoff, teaches the invention of claim 3, but fails to teach the biological information measurement device further comprises a detection unit that detects an inflection point in the blood oxygen concentration associated with a change in an amount of oxygen inhaled by the living body, on a basis of the difference expressing the change in the blood oxygen concentration.
Kobayashi teaches a system detecting a change in oxygen saturation, comprising a detector (col 3, line 15-30) that detects a time point at which an amount of oxygen saturation changes associated with a change in the amount of oxygen inhaled (col 2, line 41-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit of Guazzi to comprise a detection unit to detect the time point at which an amount of oxygen saturation changes in order to diagnose the transit time of oxygen in blood (col 2, line 41-55).

Regarding claim 5, Guazzi, in view of Wijshoff and Kobayashi, teaches the invention of claim 4, and Kobayashi teaches the biological measurement device further comprises: a specification unit that specifies an amount of time from a point in time at which the amount of oxygen inhaled by the living body changes until the inflection point in the blood oxygen concentration detected by the detection unit (col 3, line 15-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guazzi, in view of Wijshoff, as applied to claim 6 above, and further in view of Sterling et al. (U.S. Patent No. US 7,184,809 B1) (hereinafter “Sterling’709”). 

Sterling teaches a method of determining oxygen saturation (Abstract), comprising correcting the infrared signal by an empirically derived formula and measuring oxygen saturation from the corrected infrared signal (col 9, line 35-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the correction may be performed by multiplying a coefficient expressed as an amplitude ratio of the first signal second signal before oxygen inhalation by a value of the first signal or a value of the second signal after oxygen inhalation, because the determination of a coefficient through empirical data generally improves the accuracy and validity of the calculation.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guazzi, in view of Wijshoff, as applied to claim 1 above, and further in view of Sakai et al. (US Pre-Grant Publication No. US 2017/0273631 A1) (hereinafter “Sakai”). 
Regarding claim 8, Guazzi, in view of Wijshoff, teaches the biological information measurement device according to claim 1, and Wijshoff teaches the correction unit derives a coefficient expressed as an amplitude ratio of an amplitude of the first signal and an amplitude of the second signal on a basis of the first signal and the second signal (pg 7, para 3, line 5-para 4, line 3), but fails to teach the biological information measurement device further comprises: a first removal unit that removes a direct-current component from each of a first received light signal corresponding to light of the first wavelength and a second received light signal corresponding to light of the second wavelength output from a light 
Sakai teaches a system determine blood oxygen saturation (Abstract; para [0079]), comprising a band pass filter to remove high frequency DC components of the infrared and red light signals (para [0073]-[0074]) from a light receiving unit (light receiving unit, 3; para [0045]-[0046]) to output the filtered light signal to an oxygen saturation measuring unit (para [0065]-[0068]; oxygen saturation measuring unit, 20B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement device of Guazzi, in view of Wijshoff, to filter infrared and red light signals to remove DC components, in order to reduce noise component, as taught by Sakai (para [0073]-[0074]).

Regarding claim 9, Guazzi, in view of Wijshoff and Sakai, teaches the invention of claim 8, and Wijshoff teaches the correction is performed by multiplying the derived coefficient by a value of a first signal or a value of a second signal received from the light receiving unit (pg 7, para 4, line 1-pg 8, para 2, line 3; the molar extinction coefficient of λir is corrected by multiplying by a coefficient p, according to Equation 1.10). Sakai teaches the light signals do not go through the band-pass filter prior to oxygen saturation measurement (para [0075])

Regarding claim 10, Guazzi, in view of Wijshoff and Sakai, teaches the invention of claim 8 as discussed above, and Sakai teaches the first removal unit is a high-pass filter or a band-pass filter (para [0074]). 

Regarding claim 11, Guazzi, in view of Wijshoff, teaches the invention of claim 1 as discussed above, but fails to teach the biological information measurement device further comprises: a second 
Sakai teaches a system determine blood oxygen saturation (Abstract; para [0079]), comprising a low pass filter (low pass filter, 24) to remove high frequency components of the infrared and red light signals (para [0045]-[0046]; para [0070]) from a light receiving unit (light receiving unit, 3; Abstract) to output the filtered light signal to an oxygen saturation unit (para [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement device of Guazzi, in view of Wijshoff, to filter infrared and red light signals to remove frequency components with a low pass filter, in order to reduce noise from beat signal, as taught by Sakai (para [0071]). 

Regarding claim 12, Guazzi, in view of Wijshoff, Sakai, teaches the invention of claim 11 as discussed above, and Sakai teaches the second removal unit is a low-pass filter (low pass filter, 24).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guazzi, in view of Wijshoff and Sakai, as applied to claim 11 above, and further in view of Addison et al. (US Pre-Grant Publication No. US 2013/0066174 A1) (hereinafter “Addison”). 
Regarding 13, Guazzi, in view of Wijshoff, Sakai, teaches the invention of claim 11 as discussed above, but fails to teach the second removal unit removes at least a part of the frequency component corresponding to a change in the amount of arterial blood in the living body by generating a first 
Addison teaches a system determining blood oxygen saturation (Abstract), comprising a low pass filter (low pass filter, 68; para [0103]) to remove cardiac pulse frequencies of the ratio signals of infrared and red signals (para [0123]-[0125]) by generating median ratio signal waveform (filtered ratio signal, 740) from the raw ratio signal (ratio signal, 720) over a period of time (para [0125]; Fig. 7B-C). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have filtered the frequency component by connecting intermediate points in each cycle of a signal in order to, for example, remove extreme signal values and extract the signals of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US Pre-Grant Publication No. US 2018/0000359 A1) teaches a device (Abstract) measuring changes in blood oxygen saturation (para [0129]) using light signals with two different wavelengths (para [0218]).
Sterling’132 (US Pre-Grant Publication No. US 2007/0260132 A1) teaches an apparatus that determines blood oxygen saturation by red and infrared signals corrected by orthogonal regression (Abstract; para [0102]). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791